Citation Nr: 0907565	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-32 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a right knee 
condition.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for bilateral hearing 
loss, pseudofolliculitis barbae (PFB), and conditions 
involving the right knee, back, skin, and eye.  The same 
decision also denied entitlement to service connection for a 
left knee condition and depressive disorder.

By way of a March 2008 decision, the RO subsequently awarded 
service connection for major depressive disorder and residual 
scarring due to PFB.  As the matters have been resolved 
favorably, the claims for service connection for a depressive 
disorder, PFB, and a skin condition are no longer in 
appellate status.  

The Veteran presented testimony before the Board in October 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  An October 2001 rating decision confirmed a previous 
denial of service connection for a low back condition on the 
basis that new and material evidence had not been submitted 
sufficient to reopen the claim.  The Veteran did not appeal 
and the decision became final.  

3.  Evidence submitted since the October 2001 rating 
decision, which confirmed a previous denial of service 
connection for a low back condition, was not previously 
submitted to agency decision makers; is not cumulative and 
redundant and, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back condition.  

4.  An October 1997 rating decision confirmed a previous 
denial of service connection for a right knee condition on 
the basis that new and material evidence had not been 
submitted sufficient to reopen the claim.  The Veteran did 
not appeal and the decision became final.  

5.  Evidence submitted since the October 1997 rating 
decision, which confirmed a previous denial of service 
connection for a right knee condition, was not previously 
submitted to agency decision makers; is not cumulative and 
redundant and, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right knee condition.  

6.  An October 1997 rating decision confirmed a previous 
denial of service connection for bilateral hearing loss on 
the basis that new and material evidence had not been 
submitted sufficient to reopen the claim.  The Veteran did 
not appeal and the decision became final.  

7.  Evidence submitted since the October 1997 rating 
decision, which confirmed a previous denial of service 
connection for bilateral hearing loss, was not previously 
submitted to agency decision makers; is not cumulative and 
redundant and, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  

8.  A September 1997 rating decision denied service 
connection for an eye condition.  The Veteran did not appeal 
and the decision became final.   

9.  Evidence submitted since the September 1997 rating 
decision, which denied service connection for an eye 
condition, was not previously submitted to agency decision 
makers; is not cumulative and redundant and, by itself or 
when considered with previous evidence of record, does relate 
to an unestablished fact necessary to substantiate the claim 
and does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for an eye 
condition.  

10.  A low back disorder, variously diagnosed as post-
surgical correction of prior herniated lumbar disks, was not 
incurred during the Veteran's active military service nor did 
it manifest in the year following separation from said 
service.

11. A left knee condition, variously diagnosed as minimal 
patellofemoral osteoarthritis, was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following separation from said service.

12.  A right knee condition, variously diagnosed as minimal 
patellofemoral osteoarthritis, was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following separation from said service.

13.  Bilateral hearing loss was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following separation from said service.

14.  An eye condition, variously diagnosed as chronic 
anterior uveitis of the left eye, was not incurred during the 
Veteran's active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2001 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for a low back condition, is new and 
material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

2.  Evidence received since the final October 1997 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for a right knee condition, is new and 
material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

3.  Evidence received since the final October 1997 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for bilateral hearing loss, is new and 
material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

4.  Evidence received since the final September 1997 rating 
determination, wherein the RO denied service connection for 
an eye condition, is new and material, and the Veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2008).

5.  The criteria for the establishment of service connection 
for a low back condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

6.  The criteria for the establishment of service connection 
for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

7.  The criteria for the establishment of service connection 
for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

8.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 
3.309 (2008).

9.  The criteria for the establishment of service connection 
for an eye condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
specifically notified the Veteran that his claims of 
entitlement to service connection for bilateral hearing loss 
and a right knee, low back, and eye conditions were 
previously denied.  

As the Board is reopening the claims for bilateral hearing 
loss and low back, right knee, and eye conditions on the 
basis of receipt of new and material evidence, any error in 
notification regarding what is needed to reopen (as directed 
by the Court in Kent) is harmless.  The Board's decision to 
proceed in adjudicating these claims does not, therefore, 
prejudice the Veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private medical records, reports of VA examination, and the 
transcript from the October 2008 Board hearing. 

The RO received confirmation that there were no records of 
treatment for the Veteran from the Charleston, South 
Carolina, VA Medical Center dated between 1976 and 1999.  
Georgetown Memorial Hospital also indicated that they could 
not locate records of the Veteran dated in 1976.  The RO was 
notified that records of Dr. JTA were no longer available 
since the physician had passed away.  The Veteran submitted 
the responses to the request for records.  He did not 
indicate that he had any records in his possession for these 
providers.  Any further efforts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(1), (2).

The Board notes additional evidence was associated with the 
claims folder after the March 2008 supplemental statement of 
the case (SSOC) was issued.  The Veteran waived initial RO 
consideration of the newly submitted evidence, which included 
private and VA treatment records.  As such, remand for 
preparation of an SSOC is not warranted.  38 C.F.R. 
§ 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.  New and Material

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A.  Low Back

The Veteran seeks to reopen a claim for service connection 
for a low back condition last denied by the RO in October 
2001.  The record indicates that in its October 2001 rating 
decision, the RO confirmed previous denials (January 1990 and 
September 1997) of service connection for a back condition on 
the basis that the Veteran failed to submit new and material 
evidence showing a back condition in active service or that 
any currently diagnosed disorder was incurred in or 
aggravated during said service.  

Of record at the time of the October 2001 rating decision 
were the Veteran's service treatment records, which were 
devoid of any complaints, treatment, or diagnoses of a low 
back condition.  While these records confirm the motorcycle 
accident in May 1975, they show no complaints referable to 
the low back or any treatment relating to the low back.  The 
May 1976 separation examination was negative for a low back 
condition.

Post-service, private treatment records reveal the Veteran 
was in a motor vehicle accident in December 1996 wherein he 
sustained injury to the back.  Computerized tomography (CT) 
in July 1997 showed disk herniation at L4-5.  Subsequently, 
the Veteran underwent a laminectomy.  Thereafter, the Veteran 
has been diagnosed with low back pain secondary to the 1996 
injury.  Prior to the October 2001 RO rating decision, the 
medical evidence of record did not include any nexus opinion 
relating the current low back disorder to the Veteran's 
period of active military service.  

Pertinent evidence submitted subsequent to the last final RO 
decision in October 2001 includes an August 2005 letter from 
JP, D.C., indicating that the service motorcycle accident 
caused low back pain, which along with the post-service 
accidents, contributed to the Veteran's current condition.

A March 2006 VA examiner opined that the current post-
surgical correction of prior lumbar herniated disks with 
continued lumbar pain was not related to the Veteran's 
service.  

An August 2006 letter from Dr. GJ indicated the Veteran's low 
back was caused by physical conditioning required in basic 
training, to include walking with heavy packs and equipment 
for extended periods of time.  She further indicated that the 
pain was exacerbated by the motorcycle accident in 1975.  In 
December 2006, Dr. GJ provided an addendum statement which 
indicated that she reviewed "cursory notes" provided by the 
Veteran and his medical history.  

As noted previously, the October 2001 rating decision 
confirmed a previous denial of service connection on the 
basis that the Veteran failed to submit new and material 
evidence showing a back condition in active service or that 
any currently diagnosed disorder was incurred in or 
aggravated during said service.  

The Board finds that the new medical evidence since 2001, 
contains varying opinions regarding the etiology of the 
current low back condition.  These VA and private medical 
records, when considered by themselves or with previous 
evidence of record, contain etiology opinions, and thus, 
relate to an unestablished fact (a nexus) necessary to 
substantiate the Veteran's claim.  The new evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.  Therefore, the Veteran's claim of 
entitlement to service connection for a low back condition is 
reopened.  See 38 C.F.R. § 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Service Connection portion below. 

B. Right Knee 

The Veteran seeks to reopen a claim for service connection 
for a right knee condition last denied by the RO in October 
1997.  The record indicates that in its October 1997 rating 
decision, the RO confirmed a previous denial (January 1990) 
of service connection for a right knee condition on the basis 
that the Veteran failed to submit new and material evidence 
showing that a chronic right knee condition was diagnosed 
during active service, that the veteran had treatment for 
residuals of a right knee injury, or that any currently 
diagnosed right knee disorder was incurred in or aggravated 
during said service.  

Of record at the time of the October 1997 rating decision was 
the Veteran's service treatment records, which show the 
Veteran complained of right knee pain in August 1974.  
Physical examination was negative, as were x-ray studies.  
There were no further complaints in service.  While these 
records confirm the May 1975 motorcycle accident, they do not 
show any complaints regarding the right knee or treatment 
referable to the right knee.  The May 1976 separation 
examination was negative for a right knee condition.

Post-service, VA and private treatment records were negative 
for any complaints, treatment, or diagnoses of a right knee 
condition.  Prior to the October 1997 RO rating decision, the 
medical evidence of record did not include any evidence of a 
chronic right knee condition diagnosed in service, any 
evidence of post-service treatment for the right knee, or any 
nexus opinion relating a current right knee condition to the 
Veteran's period of active military service.  

Pertinent evidence submitted subsequent to the last final RO 
decision in October 1997 includes a March 2006 report of VA 
examination that contained x-ray evidence of very minimal 
patellofemoral osteoarthritis of the right knee.  The 
examiner opined that it was not related to the Veteran's 
period of military service.

An August 2006 letter from Dr. GJ indicated the Veteran's 
right knee problems were caused by the physical conditioning 
required in basic training, to include the many drills and 
activities used to obtain an adequate fitness level.  In 
December 2006, Dr. GJ provided an addendum statement which 
indicated that she reviewed "cursory notes" provided by the 
Veteran as well as his medical history.  She stated that it 
was her medical opinion that the Veteran's reports of 
occurrences were plausible cause and effect findings. 

As noted previously, the October 1997 rating decision 
confirmed a previous denial of service connection on the 
basis that the Veteran failed to submit new and material 
evidence showing that the veteran had a chronic right knee 
condition during active service, that he had treatment for 
residuals of a right knee injury, or that any currently 
diagnosed right knee disorder was incurred in or aggravated 
during said service.  

The Board finds that the new medical evidence since 1997, 
contains evidence of minimal patellofemoral osteoarthritis 
and varying opinions regarding the etiology of the current 
right knee condition.  These VA and private medical records, 
when considered by themselves or with previous evidence of 
record, contain a current diagnosis and etiology opinions, 
and thus, relate to an unestablished fact (current diagnosis 
and nexus) necessary to substantiate the Veteran's claim.  
The new evidence raises a reasonable possibility of 
substantiating the claim for service connection.  Therefore, 
the Veteran's claim of entitlement to service connection for 
a right knee condition is reopened.  See 38 C.F.R. 
§ 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Service Connection portion below. 

C.  Bilateral Hearing Loss

The Veteran seeks to reopen a claim for service connection 
for bilateral hearing loss last denied by the RO in October 
1997.  The record indicates that in its October 1997 rating 
decision, the RO confirmed previous denials (January 1990 and 
September 1997) of service connection for bilateral hearing 
loss on the basis that the Veteran failed to submit new and 
material evidence showing bilateral hearing loss during 
active service or any currently diagnosed hearing loss.  

Of record at the time of the October 1997 rating decision 
were the Veteran's service treatment records, which were 
negative for complaints, treatment, or diagnosis of bilateral 
hearing loss.  The May 1976 separation examination was 
similarly negative.

Post-service, VA and private treatment records were negative 
for any complaints, treatment, or diagnoses of bilateral 
hearing loss.  Prior to the October 1997 RO rating decision, 
the medical evidence of record did not include any evidence 
of bilateral hearing loss during active service or any 
currently diagnosed hearing loss.  

Pertinent evidence submitted subsequent to the last final RO 
decision in October 1997 includes private audiograms dated in 
October 2005 and received in November 2008.  These records 
indicate the Veteran has been diagnosed with bilateral 
sensorineural hearing loss.

The Veteran testified in October 2008 that he was in the 
motor pool during service, which caused his current hearing 
loss.  He further testified that he was not afforded hearing 
protection.

The Board finds that the new medical evidence received since 
1997, contains a diagnosis of bilateral sensorineural hearing 
loss.  These private audiograms when considered by themselves 
or with previous evidence of record, contain evidence of 
bilateral hearing loss and thus, relate to an unestablished 
fact (current diagnosis) necessary to substantiate the 
Veteran's claim.  Further, the Veteran's testimony 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The new evidence raises a reasonable possibility of 
substantiating the claim for service connection.  Therefore, 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  See 38 C.F.R. 
§ 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Service Connection portion below. 

D. Eye Condition

The Veteran seeks to reopen a claim for service connection 
for an eye condition last denied by the RO in September 1997.  
The record indicates that in its September 1997 rating 
decision, the RO denied the claim on the basis that the 
evidence failed to show any disease or injury affecting the 
eyes, other than a refractive error of vision, which was not 
a disability under the law.

Of record at the time of the September 1997 rating decision 
were the Veteran's service treatment records, which were 
negative for complaints, treatment, or diagnosis of an eye 
condition.  The May 1976 separation examination was similarly 
negative.  It showed the Veteran's uncorrected vision was 
20/20.

Post-service, VA and private treatment records were negative 
for any complaints, treatment, or diagnoses of an eye 
condition.  Prior to the September 1997 RO rating decision, 
the medical evidence of record did not include any evidence 
of an eye condition during active service or any currently 
diagnosed eye condition.  

Pertinent evidence submitted subsequent to the last final RO 
decision in September 1997 includes a September 2005 
statement from Dr. WAM, which indicated the Veteran reported 
trauma to the left eye in service in the form of burns from 
toxic solutions being splashed into the eye.  He indicated 
the Veteran had chronic anterior uveitis, which could be 
possibly related to the in-service event.

The Veteran testified in October 2008 that on active duty, he 
was hit in the eye with chemicals while performing duties in 
the motor pool.

The Board finds that the new medical evidence since 1997, 
contains evidence of a diagnosis of chronic anterior uveitis 
of the left eye.  These private records when considered by 
themselves or with previous evidence of record, contain 
evidence of a diagnosis of chronic anterior uveitis of the 
left eye and thus, relate to an unestablished fact (current 
diagnosis) necessary to substantiate the Veteran's claim. 
Further, the Veteran's testimony contributes to a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability.  Hodge, 
155 F. 3d at 1363.  
 
The new evidence raises a reasonable possibility of 
substantiating the claim for service connection.  Therefore, 
the Veteran's claim of entitlement to service connection for 
an eye condition is reopened.  See 38 C.F.R. § 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Service Connection portion below. 

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of at 
least 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

  A.  Low Back 

The Veteran contends that he has a low back condition, 
including post-surgical correction of herniated disks at L4-5 
and L5-S1, as result of active duty service.  Specifically, 
he asserts that he injured his low back in a motorcycle 
accident.  He alternatively contends that his current low 
back condition is the result of carrying heavy packs and 
equipment for extended periods during basic training.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, the Veteran's service treatment records are 
wholly devoid of complaints, treatment, or a diagnosis of a 
low back condition, to include herniated lumbar discs.  While 
these records confirm the motorcycle accident in May 1975, 
there were no complaints referable to the low back or any 
treatment thereof.  The May 1976 separation examination was 
negative for a low back condition.

Post-service, private treatment records reveal the Veteran 
was in a motor vehicle accident in December 1996 wherein he 
sustained injury to the back.  CT scans dated in July 1997 
showed disk herniation at L4-5.  Subsequently, the Veteran 
underwent a laminectomy.  Thereafter, the Veteran has been 
treated for low back pain secondary to the 1996 injury.  

Looking at documented diagnoses in the claims file, there is 
a 21-year evidentiary gap in this case between the Veteran's 
active service and the earliest objective medical evidence of 
herniated lumbar discs in 1997.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a low back condition was the result 
of military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a low back condition, between the period of 
active military service ending in 1976 and the first 
objective indication of herniated lumbar discs in 1996, is 
itself evidence which tends to show that the Veteran's 
current low back condition did not have its onset in service 
or for many years thereafter.  Assuming arguendo, even if the 
Veteran had sustained any injury to his back in 1975, the gap 
in treatment between discharge and the diagnosis in 1996 
weights heavily against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

As the Veteran's low back disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there are varying 
opinions regarding etiology of the current low back 
condition.  Moreover, there is no dispute that the Veteran 
sustained back injuries after his discharge from service in a 
1996 motor vehicle accident, which necessitated surgical 
correction.

An August 2005 letter from JP, D.C., indicates that the 
service motorcycle accident caused severe low back pain.  JP 
noted the 1996 accident, which required surgical repair on 
L4, L5, and S1.  JP, D.C., opined that the Veteran' extensive 
history of physical traumas to his body, contributed to his 
current condition.

A March 2006 VA examiner reviewed the service treatment 
records, took a complete history from the Veteran, and 
performed a physical examination.  The Veteran denied any 
specific injury to his back as a result of the 1975 
motorcycle accident.  The post-service accident was noted.  
The examiner opined that the current post-surgical correction 
of prior lumbar herniated disks with continued lumbar pain 
was not related to the Veteran's service.  The examiner 
reasoned that the service treatment records failed to reveal 
any evidence to suggest that the low back problems began 
during service.   

An August 2006 letter from Dr. GJ indicated the Veteran's low 
back disorder was caused by physical conditioning required in 
basic training, to include walking with heavy packs and 
equipment for extended periods of time.  She further 
indicated that the pain was exacerbated by the motorcycle 
accident in 1975.  

In December 2006, Dr. GJ provided an addendum statement which 
indicated that she reviewed "cursory notes" provided by the 
Veteran and his medical history.  She stated that she found 
the occurrences reported by the Veteran to be "plausible 
cause and effect findings for these stated military related 
conditions."  

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current low back 
condition is related to his period of active military 
service, to include the 1975 motorcycle accident.  In this 
regard, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the March 2006 VA examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In looking at the findings of the March 2006 VA examination, 
the Board notes that the examiner reviewed the service 
treatment records and took a complete history from the 
Veteran to include a history of his in-service motorcycle 
accident in 1975 and the post-service motor vehicle accident 
in 1996.  The examiner, in reaching an opinion, considered 
the Veteran's service treatment records, his current 
complaints, and the objective results from the physical 
examination and x-rays.  The Board is of the opinion, that 
the VA examiner who performed the March 2006 VA examination 
reached the conclusion that the Veteran's current low back 
condition was not due to any incident of active service, was 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that statements of JP, D.C., and 
Dr. GJ are equivocal at best.  The Board finds that the 
conclusions do not appear to be supported by objective 
medical evidence.  JP, D.C., gave no indication that he 
reviewed the Veteran's service treatment records, which were 
wholly devoid of back complaints or treatment thereof.  

While Dr. GJ stated that she reviewed "cursory notes," it 
is not clear that these notes included service treatment 
records, which, as noted above, showed no treatment referable 
to the back in connection with physical conditioning from 
basic training or the motorcycle accident.  Moreover, Dr. GJ 
made no reference whatsoever to the post-service accident in 
1996.  It wasn't until after this accident that CT scans 
showed herniated lumbar discs.  

The Board finds these opinions to be speculative and thus, 
not probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  The Board is not required 
to accept doctor's opinions that are based only upon the 
Veteran's recitation of medical history, which is clearly the 
case in the instant matter. See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995); see also Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the March 2006 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.  

While the Veteran contends that he has a low back condition 
that has been present since his period of active military 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

B. & C. Bilateral Knees

The Veteran contends that he has a bilateral knee condition 
as result of active duty service.  Specifically, he asserts 
that he injured his left knee in a motorcycle accident.  With 
regard to the right knee, he contends that it is the result 
of physical conditioning required in basic training, to 
include many drills and activities used to obtain an adequate 
fitness level.    

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeals as to these issues will be denied.

In this regard, the Veteran's service treatment records show 
he complained of right knee pain in August 1974.  Physical 
examination was negative, as were x-ray studies.  It appears 
there were some complaints of left knee pain in April 1975.  
Physical examination was also normal.  There were no further 
complaints of pain in either knee during service.  While 
these records confirm the May 1975 motorcycle accident, there 
were no complaints or treatment referable to the right or 
left knee.  The Board would note also at this juncture that 
the knee pain in both knees was reported prior to the 
motorcycle accident and none subsequent thereto.  

The mere fact that the Veteran complained of right knee pain 
in 1974 and left knee pain in 1975 is not enough to establish 
that a chronic right or left knee condition manifested during 
the Veteran's active duty service.  38 C.F.R. § 3.303(b).  
The May 1976 separation examination was negative for a 
bilateral knee condition.

Post-service, VA and private treatment records were negative 
for any complaints, treatment, or diagnoses of a bilateral 
knee condition up until March 2006.  X-ray studies taken upon 
VA examination in March 2006, contain the first objective 
evidence of very minimal bilateral patellofemoral 
osteoarthritis.  This is outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§  3.307, 3.309.  

This lengthy period without treatment (between complaints of 
pain in 1974 and 1975 during service and the diagnosis of 
very minimal osteoarthritis in 2006) is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson, supra.   As a 
chronic bilateral knee disorder was not shown during service 
or any continuity of symptomatology until 30 years after 
discharge, service connection can only be granted if there is 
some medical evidence linking the current conditions to 
service.  Here, there are varying opinions regarding etiology 
of the current bilateral knee condition.  

An August 2005 letter from JP, D.C., indicates that the 
service motorcycle accident caused weakness in the left leg.  
There was no reference to the right knee.  JP, D.C., opined 
that the Veteran' extensive history of physical traumas to 
his body, contributed to his "current condition."

A March 2006 VA examiner reviewed the service treatment 
records, took a complete history from the Veteran, and 
performed a physical examination.  The Veteran denied any 
specific injury to the knees as a result of the 1975 
motorcycle accident.  X-rays showed very minimal bilateral 
patellofemoral arthritis.  The physical examination of the 
knees was normal.  The examiner noted the Veteran didn't have 
any knee complaints until the late 1980's or early 1990's.  
Based on this information, the examiner opined that the 
current bilateral knee problems were not related to 
complaints of pain during the Veteran's service.  

An August 2006 letter from Dr. GJ indicated the Veteran's 
knee problems began with basic training and the many drills 
and activities the Veteran pursued to obtain an adequate 
fitness level.  The examiner noted the Veteran informed her 
that he didn't complain in service because of "a never say 
die attitude" and a desire to remain on active duty.  

In December 2006, Dr. GJ provided an addendum statement which 
indicated that she reviewed "cursory notes" provided by the 
Veteran and his medical history.  She stated that she found 
the occurrences reported by the Veteran to be "plausible 
cause and effect findings for these stated military related 
conditions."  

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current bilateral 
knee condition, very minimal patellofemoral osteoarthritis, 
is related to his period of active military service, to 
include the 1975 motorcycle accident.  In this regard, the 
Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the March 
2006 VA examination.  See Hayes, 
 5 Vet. App. at 69-70.  

The Board in looking at the findings of the March 2006 VA 
examination, notes that the examiner reviewed the service 
treatment records and took a complete history from the 
Veteran.  The examiner, in reaching an opinion, considered 
the Veteran's service treatment records, his current 
complaints, and the objective results from the physical 
examination and x-rays.  The Board is of the opinion, that 
the VA examiner who performed the March 2006 VA examination 
reached the conclusion that the Veteran's current bilateral 
knee conditions were not due to any incident of active 
service, was based on a complete and thorough review of the 
medical evidence of record and objective findings.

In contrast, the Board finds that statements of JP, D.C., and 
Dr. GJ are equivocal at best.  The Board finds that the 
conclusions do not appear to be supported by objective 
medical evidence.  JP, D.C., gave no diagnosis of a bilateral 
knee condition, made no reference to the right knee, and was 
not clear as to what condition was related to service.  
Moreover, there was no indication that he reviewed the 
Veteran's service or post-service treatment records.  

While Dr. GJ stated that she reviewed "cursory notes," it 
is not clear that these notes included service treatment 
records, which as noted above contained only complaints of 
right knee pain in 1974 and left knee pain in 1975.  No 
chronic bilateral knee disorder was diagnosed.  These records 
also showed no treatment referable to the knees in connection 
with the motorcycle accident.  

The Board finds these opinions to be speculative and thus, 
not probative of the matter on appeal.  See Miller, 11 Vet. 
App. at 348.  The Board is not required to accept doctor's 
opinions that are based only upon the Veteran's recitation of 
medical history, which is clearly the case in the instant 
matter.  See Godfrey, 8 Vet. App. at 121; see also LeShore, 8 
Vet. App. at 409. 
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the March 2006 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.  

While the Veteran contends that he has a bilateral knee 
condition that has been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

D.  Bilateral Hearing Loss

The Veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that hearing loss was the result of in-service 
noise exposure from performing duties in the motor pool with 
no ear protection.  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, hearing loss disability was not 
noted during service.  While hearing loss disability was 
eventually diagnosed years after service, the weight of the 
competent medical evidence is against a finding that the 
condition is related to service. 

The Veteran may have been exposed to noise in the motor pool; 
however, his service treatment records are devoid of a 
diagnosis of bilateral hearing loss.  While the Veteran 
maintains that he was without ear protection during service, 
this statement is contrary to a November 1975 Hearing 
Conservation Program sheet.  This record indicates the 
Veteran was given information as to how and why it was 
necessary to wear ear hearing protection.  It further 
indicated that the Veteran was issued triple flange earplugs.  
Finally, the record revealed the Veteran was screened and was 
found not to need any further hearing evaluation.

The enlistment audiogram dated in January 1973 contained 
puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
5
LEFT
5
5
5
-
0

The separation audiogram dated in May 1976, which showed 
improvement in some frequencies, contained puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
5
0
0

Hearing loss disability was not shown in either ear during 
service nor was it shown for years thereafter.  Indeed, 
hearing loss disability was not shown until approximately 
2005 in the left ear and 2008 in the right ear.  The Board 
notes private audiograms dated in October 2005 and received 
in November 2008, while inadequate for VA rating purposes, 
shows some measure of bilateral hearing loss.  A handwritten 
note suggests that it is sensorineural in nature.  
Regardless, even if confirmed, it is clearly outside the one-
year presumptive period for sensorineural hearing loss as the 
Veteran was discharged from service some 29 years prior.  
38 C.F.R. §§ 3.307, 3.309.

VA outpatient treatment records dated between 2000 and 2008 
do not contain any evidence of bilateral hearing loss.  
Despite evidence of current bilateral hearing loss, there is 
no probative evidence of record that satisfies the critical 
third element of the Hickson inquiry enumerated above, i.e. 
medical evidence of a nexus between an in-service injury and 
the current disability.  

There are no nexus opinions of record.   In so concluding, 
the Board notes that VA regulations provide that VA will 
assist the Veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for 
bilateral hearing loss, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Here, there is no evidence that the Veteran had hearing loss 
in service or in the year thereafter, no evidence of 
continuity of treatment for such since service, and no 
evidence linking bilateral hearing loss diagnosed 29 years 
after separation from service to the Veteran's periods of 
service, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

To the extent that the Veteran contends that his hearing loss 
is related to his military service, it is now well settled 
that laypersons without medical training, such as the 
Veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge such as 
sensorineural hearing loss.  See Espiritu, 2 Vet. App. at 
495; see also 38 C.F.R. § 3.159 (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The opinion of the 
Veteran on medical matters such as nexus is accordingly 
lacking in probative value.

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 

E.  Eye Condition

The Veteran contends that he has an eye condition, including 
chronic anterior uveitis of the left eye, as result of active 
duty service.  Specifically, he asserts that he injured his 
left eye when toxic solutions were splashed in his face while 
performing duties in the motor pool.  Having carefully 
considered the Veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, the Veteran's service treatment records are 
wholly devoid of complaints, treatment, or diagnosis of an 
eye condition, to include sustaining injury to the left eye 
from toxic solutions.  The January 1973 enlistment and May 
1976 separation examinations show uncorrected 20/20 vision.  
The separation examination was additionally negative for an 
eye condition.  While an August 1974 eye examination noted 
20/25 vision bilaterally, which was corrected to 20/20, 
refractive errors of the eye are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Post-service, VA treatment records were negative for an eye 
condition.  Chronic anterior uveitis of the left eye was 
first diagnosed in September 2005, some 29 years after his 
separation from active military service.  This lengthy period 
without treatment (between discharge from service in 1976 and 
the diagnosis in 2005) is evidence against a finding of a 
chronic eye condition that is the result of active military 
service and it weighs heavily against the claim.  See Maxson, 
supra.  

As an eye condition was not shown during service, service 
connection can only be granted if there is some medical 
evidence linking the current conditions to service.  Here, 
there is a single opinion regarding a possible etiology of 
the current left eye condition.  For the reasons set forth 
below, the Board finds that the opinion is not probative of 
the matter on appeal.  

In a September 2005 statement, Dr. WAM stated the Veteran 
reported suffering trauma to the left eye in the form of 
burns from toxic solutions being splashed into the eye while 
in the military, which is not supported by the service 
treatment records.  Dr. WAM indicated that the Veteran had 
chronic anterior uveitis of the left eye.  He stated that 
"while discovering the etiology of chronic iritis can be 
difficult, such trauma could certainly be a possible 
explanation."

The Board finds that the opinion contained therein is too 
speculative.  In this regard, the Board calls attention to 
his statement regarding a "possible explanation" of the 
Veteran's chronic anterior uveitis of the left eye.  
Considering that the possible diagnosis was based on an 
inaccurate history provided by the Veteran, it is not 
probative of the matter on appeal.  See Miller, 11 Vet. App. 
at 348.  The Board is not required to accept doctor's 
opinions that are based only upon the Veteran's recitation of 
medical history, which is clearly the case in the instant 
matter.  See Godfrey, 8 Vet. App. at 121; see also LeShore, 8 
Vet. App. at 409. 

Here, there is no evidence that the Veteran had an eye 
injury/condition in service or in the year thereafter, no 
evidence of continuity of treatment for such since service, 
and no probative evidence linking chronic left eye uveitis 
diagnosed 29 years after separation from service to the 
Veteran's periods of service, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.  

To the extent that the Veteran contends that his eye 
condition is related to his military service, he is not 
qualified to render a medical opinion regarding matters, such 
as diagnoses and determinations of etiology.  See Espiritu, 2 
Vet. App. at 495; see also 38 C.F.R. § 3.159.  The opinion of 
the Veteran on medical matters such as nexus is accordingly 
lacking in probative value.

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye condition is 
reopened, and the appeal is granted to this extent only.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an eye condition is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


